Case 7:19-cv-00836-MFU-RSB Document 18 Filed 05/26/20 Page 1 of 1 Pageid#: 101




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 CHRISTOPHER DANIEL GAY,                          )
                                                  ) Civil Action Nos. 7:19-cv-823
        Petitioner                                )                   7:19-cv-836
                                                  )                   7:19-cv-838
 v.                                               )
                                                  )
 SUPERINTENDENT OF SOUTHWEST                      ) By: Michael F. Urbanski
 VIRGINIA REGIONAL JAIL,                          ) Chief United States District Judge
                                                  )
        Respondent                                )

                                          ORDER

        For the reasons stated in the accompanying Memorandum Opinion, Respondent’s motions

 to dismiss, ECF No. 14 in 7:19-cv-823; ECF No. 12 in 7:19-cv-836; and ECF No. 12 in 7:19-cv-

 838 are GRANTED and petitioner’s lawsuits are DISMISSED without prejudice. The court

 DENIES as moot the Superintendent’s motions to consolidate, ECF No. 12 in 7:19-cv-823;

 ECF No. 10 in 7:19-cv-836; and ECF No. 10 in 7:19-cv-838. All other pending motions are

 DENIED as moot.

        It is so ORDERED.

                                           Entered: May 26, 2020
                                                              Digitally signed by Michael F. Urbanski
                                                              DN: cn=Michael F. Urbanski, o=Western
                                                              District of Virginia, ou=United States District
                                                              Court, email=mikeu@vawd.uscourts.gov,
                                                              c=US
                                                              Date: 2020.05.26 10:57:49 -04'00'


                                           Michael F. Urbanski
                                           Chief United States District Judge
